Case 4:20-cv-01422-SWW Document6 Filed 02/23/21 Page 1of1

easTiatn DISTRICT ARKANSAS
FILED

IN THE UNITED STATES DISTRICT COURT

  
  

 
  
    

EASTERN DISTRICT OF ARKANSAS FEB 23 2021
CENTRAL DIVISION
ih OPEN COURT -
S W. McCORMACK, CLERM -

rcaspcted eee ©

UNITED STATES OF AMERICA

 

Vv. CASE NO. 4:20CV01422 SWW
$50,040.00 IN U.S. CURRENCY DEFENDANT
DEFAULT JUDGMENT AND DECREE OF FORFEITURE

The United States of America’s motion for default judgment (ECF No. 5) is GRANTED.
The United States filed a verified complaint in rem for forfeiture of $50,040 in U.S. Currency
(“the Defendant Currency”), gave notice of the complaint to all required parties, and published
notice. (ECF Nos. 3-1 and 3-2). No party filed a claim or answer or otherwise defended the
action; therefore, the Clerk entered a default. (ECF No. 4). Default judgment is now entered in
favor of the United States under Rule 55(b) of the Federal Rules of Civil Procedure. The
Defendant Currency is forfeited. Title is vested in the United States, and all prior claims to the
Defendant Currency are extinguished. The Defendant Currency shall be turned over to the
United States and disposed of according to law.

The clerk is directed to close the case.

IT IS SO ORDERED this aye day of February 2021.

OY
HON. SUSAN WEBBE GHT
United States District Judge
